People v Work (2020 NY Slip Op 01276)





People v Work


2020 NY Slip Op 01276


Decided on February 21, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN AND TROUTMAN, JJ.


1196/2019

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANTHONY WORK, DEFENDANT-APPELLANT.

Now, upon the Court's own motion,
It is hereby ORDERED that the memorandum and order entered February 7, 2020 (— AD3d &mdash, 2020 NY Slip Op 00962 [4th Dept 2020]) is vacated and the following memorandum and order is substituted therefor:
Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered February 1, 2017. The judgment convicted defendant upon his plea of guilty of criminal possession of a weapon in the third degree.
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Contrary to defendant's contention, he knowingly, intelligently, and voluntarily waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and his valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: February 21, 2020 	 	Mark W. Bennett
Clerk of the Court